Citation Nr: 1034714	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-38 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a psychiatric disorder, 
to include anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to 
October 1981 and from January 1982 to August 1992, with 
additional unverified periods of active duty, active duty for 
training (ACDUTRA), and inactive duty for training (INACDUTRA) 
while serving in the National Guard from November 2004 to 
August 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2008 rating decision in which the RO denied service 
connection for sleep apnea, anxiety, and depression.  In 
May 2008, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in August 2009, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in September 2009.

In March 2010, the Veteran testified during a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of that 
hearing is of record.

During the hearing, the Veteran submitted additional evidence to 
the Board, waiving initial RO consideration of the evidence.  The 
Board accepts the additionally-received evidence for inclusion in 
the record.  See 38 C.F.R. § 20.800 (2009).

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's National 
Guard service, the applicable laws and regulations permit service 
connection only for disability resulting from disease or injury 
incurred or aggravated while performing active duty for training 
(ACDUTRA) or injury incurred or aggravated while performing 
inactive duty for training (INACDUTRA).  See 38 U.S.C.A. 
§ 101(22), (24); 38 C.F.R. § 3.6.

Service records show that the Veteran served in the National 
Guard from November 2004 through August 2008.  He has asserted 
that he was activated from approximately January 2005 through 
July 2005 as an instructor in Minden, Louisiana; from 
approximately August 2005 through November 2005 in response to 
Hurricane Katrina in New Orleans, Louisiana; and from 
approximately July 2008 to August 2008 training for deployment to 
Iraq.  Additionally, the Veteran claims to have served for two 
weeks of ACDUTRA each year from 2004 through 2008.

It does not appear that any attempt has been made to verify the 
Veteran's claimed periods of active duty, ACDUTRA, and INACDUTRA 
during his years of National Guard service.  On remand, the RO 
should attempt to verify all periods of active duty, ACDUTRA, and 
INACDUTRA.  The RO is reminded that, in requesting records from 
Federal facilities, efforts to assist should continue until 
either the records are obtained, or sufficient evidence 
indicating that the records sought do not exist, or that further 
efforts to obtain those records would be futile, is received.  
See 38 C.F.R. 3.159(c)(2) (2009).  If the Veteran's periods of 
active duty, ACDUTRA, and INACDUTRA are unverifiable, that fact 
should be documented, in writing, in the record.

Concerning the claim for service connection for a psychiatric 
disorder, while the Veteran was on active duty in May 1992, he 
indicated on a Report of Medical History that he had nervous 
trouble.  On the back of the report, the service examiner noted 
that the Veteran had problems with nerves and stress.  The 
examiner further noted depression and situational anxiety.

Private treatment records from June 1994 through August 2007 
reflect treatment for depression with Prozac. The collective 
evidence tends to suggest that the Veteran's claimed psychiatric 
disorder may have had its origin in his active service.

Concerning the claim for service connection for sleep apnea, a 
September 2005 note from a service clinic reflects that the 
Veteran had drowsiness that could be from possible sleep apnea.  
As noted above, it has not been verified if the Veteran was on 
active duty, ACDUTRA, or INACDUTRA at this time.

In September 2006, the Veteran was afforded a sleep study, after 
which he was diagnosed with mild sleep apnea.  Depending on if 
the Veteran is verified to have been on active duty, ACDUTRA, or 
INACDUTRA at that time, the Veteran's claimed sleep apnea may 
have had its origin in service.

The record includes no actual opinion addressing the medical 
relationship, if any, between either of the claimed disabilities 
and service.  Under these circumstances,  the Board finds that a 
medical opinion-based on full consideration of the Veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale-would be helpful in resolving the 
claims for service connection.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Hence, after verification of the Veteran's service, the RO should 
arrange for the Veteran to undergo VA examination(s), by (an) 
appropriate physician(s), at a VA medical facility.  The Veteran 
is hereby advised that failure to report to any scheduled 
examination(s), without good cause, may result in denial of the 
claim(s) for service connection (as the original claim(s) will be 
considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to any scheduled examination(s), the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination(s) sent to him 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete,  the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).  The RO should 
also ensure that its notice to the Veteran meets the notice 
requirements of the decision in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)-particularly as regards disability ratings 
and effective dates-as appropriate (not previously furnished).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should again contact the NPRC and 
any other appropriate source (such as the 
Veteran's National Guard command) to verify 
the Veteran's periods of active duty, 
ACDUTRA, and INACDUTRA.  In particular, the 
RO should attempt to verify the Veteran's 
status from approximately January 2005 
through July 2005 (when he claimed to be 
activated as an instructor in Minden, 
Louisiana); from approximately August 2005 
through November 2005 (when he claimed to be 
activated in response to Hurricane Katrina in 
New Orleans, Louisiana); and from 
approximately July 2008 to August 2008 (when 
he claimed to be activated for training for 
deployment to Iraq).  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.

The RO is reminded that it should 
continue efforts to verify the Veteran's 
service information until either the 
information is received, or until it 
receives specific information that the 
data sought does not exist or that 
further efforts to obtain it would be 
futile. All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the appellant and 
his representative a letter requesting that 
the appellant provide sufficient information, 
and if necessary, authorization to enable it 
to obtain any additional evidence pertinent 
to the claims on appeal that is not currently 
of record.  

The RO should also clearly explain to the 
appellant that he has a full one-year period 
to respond (although VA may decide the claim 
within the one-year period).

3.  If the appellant responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, and all 
periods of active service, ACDUTRA, and 
INACDUTRA have been verified, the RO 
should arrange for the Veteran to undergo VA 
examination(s), by (an) appropriate 
physician(s), at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician(s) 
designated to examine the Veteran, and 
each report of examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician(s) prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

Each examiner should clearly identify all 
current psychiatric disability(ies), and 
whether the Veteran currently suffers from 
sleep apnea, as appropriate.  Then, with 
respect to each diagnosed disability, the 
physician(s) should provide an opinion, 
consistent with sound medical principles, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that such disability is 
medically related to active service, ACDUTRA, 
and/or INACDUTRA.  In rendering the requested 
opinion, the physician(s) should specifically 
consider the in- and post-service treatment 
records, as well as the Veteran's 
contentions.

The physician(s) should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

5.  If the Veteran fails to report to the 
(any) scheduled examination(s), the RO must 
obtain and associate with the claims file a 
copy of any notice(s) of the date and time of 
the examination(s) sent to him by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate each claim on appeal in light of 
all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

